NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4619-16T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BASIM HENRY, a/k/a
HENRY BASIN, BASIM
A. HENRY, SALAAL
PACKER, EASIM PARKER,
BASIR WKITE, BASIM AMIN
HENRY, and BOZ,

     Defendant-Appellant.
_____________________________

                    Argued March 10, 2020 – Decided April 21, 2020

                    Before Judges Yannotti, Hoffman and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 14-09-2285.

                    Glenn D. Kassman, Designated Counsel, argued the
                    cause for appellant (Joseph E. Krakora, Public
                    Defender, attorney; Glenn D. Kassman, on the briefs).

                    Frank J. Ducoat, Special Deputy Attorney General/
              Acting Assistant Prosecutor, argued the cause for
              respondent (Theodore N. Stephens II, Acting Essex
              County Prosecutor, attorney; Frank J. Ducoat, of
              counsel and on the brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM

   Tried by a jury, defendant Basim Henry appeals from his conviction and

sentence. We affirm.

   In September 2014, an Essex County grand jury returned Indictment Number

14-09-2285, charging Karif Ford, Kevin Roberts, Hanif Thompson, and defendant

with second-degree conspiracy to commit carjacking, N.J.S.A. 2C:5-2, 2C:15-2(a)

(count one); first-degree carjacking, N.J.S.A. 2C:15-2(a)(2) (count two); first-degree

felony murder, N.J.S.A. 2C:11-3(a)(3) (count three); first-degree murder, N.J.S.A.

2C:11-3(a)(1) (count four); second-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(b) (count five); and, second-degree possession of a weapon for an

unlawful purpose, N.J.S.A. 2C:39-4(a) (count six). On the same day, an Essex

County grand jury returned Indictment Number 14-09-2289, charging defendant

with one count of second-degree certain persons not to possess weapons, N.J.S.A.

2C:39-7(b).

   Prior to trial, all four defendants unsuccessfully moved to suppress evidence.

Pursuant to N.J.R.E. 404(b), the State moved to admit evidence of defendants'

                                                                              A-4619-16T3
                                          2
conduct three days before the day of the crimes charged. Judge Michael L. Ravin

granted the State's 404(b) motion.

     In May 2017, a jury found defendant guilty of all charges in Indictment No. 14-

09-2285. In a separate trial that followed before the same jury, defendant was

found guilty of the certain persons offense charged in Indictment No. 14-09-2287.

On June 26, 2017, Judge Ravin sentenced defendant to life imprisonment.1

     On appeal, defendant raises the following arguments:

              POINT I

              THE TRIAL COURT'S REPEATED USE OF THE
              PHRASE       'AND/OR' DURING  ITS    JURY
              INSTRUCTION ON CONSPIRACY CREATED THE
              PRECISE AMBIGUITY DISAPPROVED OF BY THE
              SUPREME COURT IN STATE V. GONZALEZ[2] AND
              THEREBY DENIED DEFENDANT A FAIR TRIAL.
              (Not Raised Below)

              POINT II

              BECAUSE OF THE MISREPRESENTATIONS
              CONTAINED    IN   DETECTIVE    MATHIS'
              AFFIDAVITS, THE  COURT    ABUSED  ITS
              DISCRETION BY REFUSING TO CONDUCT A



1
  Less than four months following defendant's sentencing, Ford, Roberts, and
Thompson all entered guilty pleas, after accepting plea offers from the State.
2
    444 N.J. Super. 62, 130 (App. Div. 2016), certif. denied, 226 N.J. 209 (2016).


                                                                             A-4619-16T3
                                           3
              FRANKS[3] HEARING OR EVEN TO PERMIT ORAL
              ARGUMENT BY DEFENSE COUNSEL.
              (Raised Below)

              POINT III

              THE COURT'S ADMISSION OF EVIDENCE
              SUGGESTED THAT DEFENDANT MAY HAVE
              TRIED TO STEAL A RANGE ROVER ON A PRIOR
              OCCASION DEPRIVED DEFENDANT OF A FAIR
              TRIAL.
              (Partially Raised Below)

              POINT IV

              GIVEN DEFENDANT'S CULPABILITY RELATIVE
              TO THE CO-DEFENDANTS, THE IMPOSITION OF A
              SENTENCE OF LIFE PLUS TEN YEARS WAS
              EXCESSIVE.
              (Not Raised Below)

        Defendant filed a pro se supplemental brief, in which he argues:

              POINT I

              NUMEROUS CHARGE ERRORS DEPRIVED HENRY
              OF HIS FUNDAMENTAL RIGHT TO A FAIR TRIAL.
              (Not raised below)

              A.     The jury instructions Erroneously Indicated that
              Henry Could be Found Guilty of All of the Offenses
              Committed by Thompson and Roberts but not Ford, if
              Henry was a Co-Conspirator "and/or" an Accomplice to
              Carjacking, and Murder Under the Theory of Vicarious
              Liability for Carjacking and Murder.

3
    Franks v. Delaware, 438 U.S. 154 (1978).


                                                                           A-4619-16T3
                                         4
B.     Evidence was insufficient to establish knowing and
purposeful murder under N.J.[S.A.] 2C:11-3(a)(1) and (2),
the trial court erred by not adequately instructing the jury
on causation under N.J.[S.A.] 2C:2-3.

POINT II

NUMEROUS           CONFRONTATION   RIGHT
VIOLATION[S] DEPRIVED HENRY OF HIS
FUNDAMENTAL RIGHT TO A FAIR TRIAL.
(Not raised below)

POINT III

THE PRE-TRIAL AND DURING THE TRIAL
EXTENSIVE PUBLICITY AND DISSEMINATION OF
PERTINENT DETAILS OF THE PROCEEDINGS
THROUGH THE RELEASE OF THE COMPUTER
DISK CONTAINING ALL IN-COURT WITNESSES'
TESTIMONY     AND       COLLOQUY    HAD A
SUBSTANTIAL AND PREJUDICIAL EFFECT ON
THE JURY DEPRIVING DEFENDANT OF HIS RIGHT
TO A FAIR TRIAL. (Not raised below)

POINT IV

TO ENSURE THAT DEFENDANT RECEIVES FAIR
AND UNBIASED TREATMENT AND TO AVOID THE
APPEARANCE OF IMPROPRIETY, JUDGE RAVIN
SHOULD HAVE RECUSED HIMSELF FROM
PRESIDING OVER PROCEEDINGS AS WAS
ADDRESSED IN THE PRE-TRIAL MOTION
PURSUANT [TO] RULE 1:12-1(g) SUBMITTED BY
DENNIS S. CLEARY, ESQ., ON JUNE 24, 2015, ON
BEHALF OF DEFENDANT HENRY. (Raised pretrial)



                                                               A-4619-16T3
                             5
             Point V

             CUMULATIVE EFFECT OF ALL TRIAL ERRORS
             DEPRIVED DEFENDANT OF HIS RIGHT TO A FAIR
             TRIAL. (Not raised below)

Having considered these arguments in light of the applicable law and facts, we

perceive no basis to disturb defendant's conviction or sentence.

                                        I

    We discern the following facts from the record.        In the late afternoon of

December 15, 2013, Jaime and Dustin Friedland4 drove their 2012 silver Range

Rover to the The Mall at Short Hills (the mall) in Millburn and parked on the

third-floor parking deck. Several hours later, defendant drove Thompson, Roberts

and Ford in a 1996 green and beige two-tone GMC Suburban to the same parking

deck.

    Shortly after 9:00 p.m., surveillance footage from the mall captured the couple

returning to their Range Rover. Dustin opened the car door for Jamie and then

walked around to the back of the car. At this point, Thompson and Roberts

approached Dustin; following a struggle, Thompson shot Dustin in the head,

inflicting a fatal wound. After pointing a gun at Jaime's head and ordering her to get


4
 For clarity, and intending no disrespect, we refer to Jaime and Dustin Friedland
by their first names.
                                                                              A-4619-16T3
                                            6
out of the car, Thompson and Roberts fled in the Range Rover, following defendant

and Ford in the Suburban. Thompson, Roberts, Ford, and defendant then returned

to Newark.

     Within an hour of the shooting, Lieutenant Luigi Corino of the Essex County

Prosecutor's Office (ECPO) began reviewing mall surveillance footage, resulting in

the issuance of a "be on the lookout" alert for both the Range Rover and the

Suburban. Police recovered the Range Rover the following morning in Newark.

     Investigators later learned that on December 12, 2013, Sergeant Jamal Poyner of

the Millburn Police Department ran the license plate number of a GMC Suburban

driving suspiciously up and down the aisles of the mall parking lot. Lieutenant

Corino requested surveillance from that date, which revealed the Suburban

following a 2013 white Range Rover out of the parking lot.

     The police identified G.S.5 as the owner of the white Range Rover. According

to E-Zpass records from December 12, 2013, the Suburban passed through a New

Jersey Turnpike toll booth immediately behind the Range Rover. Lieutenant Corino

interviewed G.S.'s daughter, who confirmed she drove the Range Rover to the mall

on December 12, 2013.




5
    To protect their privacy, we use initials to refer to G.S. and her daughter.
                                                                            A-4619-16T3
                                          7
     On December 17, 2013, the court granted the State's application to install and

monitor a mobile tracking device on the 1996 GMC Suburban registered to a person

believed to be defendant's mother.6 In support of the application, the State provided

an affidavit from Detective Miranda Mathis that stated, "During the course of the

investigation, a review of the surveillance footage from the [mall] captured a 1996

GMC Suburban, New Jersey license plate [] leaving the mall parking deck at a high

rate of speed followed by the carjacked Range Rover Wagon." Mathis identified

defendant's mother as the registered owner of the Suburban and stated the current

location of the vehicle was at her address in South Orange.

     On December 19, 2013, Ford met with ECPO detectives; after waiving his Miranda7

rights, he agreed to submit to an interview, which the detectives recorded. Ford provided

a detailed account of the carjacking and admitted his involvement. He informed the

detectives he was staying at his mother's house, and that the clothes he wore during the

carjacking, including a burgundy vest, remained at that location.




6
  The record indicates it was later determined the actual owner of the vehicle
was the "significant other" of defendant's mother, who resided at the same
address as defendant and his mother.
7
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                                                                A-4619-16T3
                                           8
      In addition, Ford voluntarily turned over his cell phone to the detectives; a search

of the phone revealed text messages from Thompson's phone, telling Ford that he should

not give anyone the phone number, and that he should "stop running" his "mouth." On

December 20, 2013, police obtained arrest warrants for Ford, Roberts, Thompson, and

defendant.

    On December 21, 2013, police executed a search warrant of the home of

defendant's mother in South Orange. Later that day, police arrested defendant at a

motel in Easton, Pennsylvania.        After waiving his Miranda rights, defendant

provided a statement, recounting the events leading up to the murder, the murder

itself, and his efforts to evade detection.

    During the statement, defendant confirmed that, days prior to the murder, he and

Thompson arrived at the mall in the GMC Suburban, looking for a Jeep Cherokee to

steal. He confirmed that he picked up Roberts, Thompson and Ford in the Suburban

on the night of the murder and went to the mall to steal a Range Rover. He admitted

he saw a gun in Thompson's coat before the four men went to the mall.

    In September 2015, defendants all filed or joined in motions to suppress evidence

of the cell phone records of all four defendants obtained with communication data

warrants (CDWs). The cell phone records showed that all four defendants were

together before the murder, that several of their phones pinged off of towers


                                                                                 A-4619-16T3
                                              9
servicing the mall just before the murder, that their phones were not in use at the

time of the murder, that the four men were in contact with one another shortly after

the murder, and that all four defendants returned to the Newark area after the murder.

    In an affidavit submitted by the State in opposition to the motion, Detective

Mathis explained:

              I believed then, as I do now, that every factual assertion in
              that paragraph was and is accurate. . . . With regard to the
              language in question . . . "[t]he vehicle is currently located
              at [a specific address in] South Orange, New Jersey."
              While the language could lead [one] to conclude that the
              license plate was observed on the video, and it was not, the
              fact is our investigation led us to believe the car in the
              video had that plate number, that the plate number
              matched the car, that the last address for the car was [the
              South Orange address], and most importantly that the car
              was currently at that address.

    The judge denied defendants' motions to suppress evidence obtained with

CDWs, rejecting their arguments as lacking in merit. The judge further concluded

that defendants were not entitled to a Franks hearing "because they failed to provide

an offer of proof, such as witness affidavits, to support" their claims that "the

affidavits were deliberately false or contained falsities made with reckless disregard

for the truth."

    Judge Ravin further explained:

              A literal reading of the statement . . . in support of the
              CDWs, that the Suburban captured on the surveillance had

                                                                               A-4619-16T3
                                          10
              a license plate number . . . does not imply that the license
              plate number was visible in the surveillance video; rather,
              it is consistent with the implication that the license plate
              number could have been discovered from other sources,
              which is the State's claim, and that the license plate
              number was included in the affidavits for descriptive
              purposes.

     Judge Ravin reasoned probable cause existed for the CDWs "because the totality

of the circumstances described in the affidavit . . . supported the belief that tracking

the [1996 two toned-green and beige GMC Suburban] would provide evidence" of

the murder.     The judge further explained that the mistaken identification of

defendant's mother as the owner of the vehicle, rather than defendant's mother's

partner, "does not change the analysis."

     On October 26, 2016, Judge Ravin granted the State's motion to admit

defendant's statement at trial. On November 28, 2016, the judge granted the State's

motion to prove defendant's prior bad acts – that defendant drove around the mall

three days prior with a plan and motive to steal a specific type of vehicle – for the

purpose of establishing motive and common scheme or plan, pursuant to N.J.R.E.

404(b).

     The judge analyzed the admissibility of the prior bad acts under Cofield.8

Addressing the first prong, the judge found the evidence relevant because it was


8
    State v. Cofield, 127 N.J. 328 (1992).
                                                                               A-4619-16T3
                                           11
probative of defendant's motive to steal a specific type of vehicle and part of an

ongoing plan. Under the second prong, the judge found defendant's prior conduct

similar in kind and reasonably close in time to the incident because it occurred three

days prior to the event. Addressing the third prong, the judge found the evidence of

defendant's prior conduct clear and convincing based on Millburn Police records,

surveillance camera recordings from the mall, and E-ZPass records. Under the

fourth prong, the judge found the probative value of defendant's prior conduct

outweighed the prejudice to defendant.

   Judge Ravin limited the evidence presented by the State to defendant leaving the

mall and following a Range Rover on to the highway three days prior to the murder.

The judge also limited the testimony of G.S.'s daughter to "where she drove on

December 12."

   In pertinent part, Judge Ravin provided the jury the following charge regarding

conspiracy and vicarious liability, in relationship to the crimes of carjacking and

murder:

             Now, we're going to talk about conspiracy and vicarious
             liability. Counts [Two] and [Four] of the indictment
             charge the defendant with crimes of carjacking and
             murder. The State does not allege that the defendant
             committed the crimes of carjacking and/or murder
             personally, but rather that he is legally accountable for
             those crimes even though they were committed by another.
             More specifically, the State alleges that the crimes of

                                                                              A-4619-16T3
                                         12
            carjacking and/or murder were committed by Hanif
            Thompson and Kevin Roberts and that the defendant is
            legally accountable for the crimes of carjacking and
            murder committed by Hanif Thompson and Kevin Roberts
            because the defendant and Hanif Thompson and Kevin
            Roberts allegedly conspired together to commit those
            crimes. It is, therefore, necessary that I instruct you as to
            both crimes of carjacking and murder and the law of
            conspiracy.

            I have already instructed you as to the offenses of
            carjacking, murder and conspiracy in connection with
            instructions on Count [Two], Count [Four] and Count
            One].

                   ....

            [D]uring this charge, when I make reference to the charges
            of carjacking and murder you are to consider each charge
            individually.

   Judge Ravin charged the jury with the elements of conspiracy to commit

carjacking and then charged the jury with the elements necessary for conspiracy to

commit murder. Thereafter the judge explained, in pertinent part:

            If you're satisfied beyond a reasonable doubt that the State
            has proven all these essential elements and that Hanif
            Thompson and Kevin Roberts committed the crimes of
            carjacking and/or murder then you must go on to
            determine the guilt or innocence of the defendant for those
            same crimes. However, if you're not satisfied beyond a
            reasonable doubt that Hanif Thompson and Kevin Roberts
            committed the crimes of carjacking and/or murder then
            your inquiry ends here and you must return a verdict of not
            guilty as to the defendant. Therefore, the following
            instructions on conspiracy are only for your use if you find

                                                                            A-4619-16T3
                                        13
beyond a reasonable doubt that Hanif Thompson and
Kevin Roberts committed the crimes of carjacking and/or
murder.

If you're satisfied beyond a reasonable doubt that the State
has proven all these essential elements and that Hanif
Thompson and Kevin Roberts committed the crimes of
carjacking and/or murder then you must go on to
determine the guilt or innocence of the defendant for those
same crimes.

      ....

Thus, for the purposes of this case, to find the defendant
engaged in a conspiracy with Hanif Thompson and Kevin
Roberts you must be satisfied beyond a reasonable doubt
of the following elements:

1. That defendant agreed with Hanif Thompson and Kevin
Roberts to commit carjacking and/or murder, and;

2. That when defendant so agreed with Hanif Thompson
and Kevin Roberts, the defendant's purpose, that is his
conscious object, was to promote or to make it easier for
Hanif Thompson and Kevin Roberts to commit the crimes
of carjacking and/or murder.

In this case, after consideration of all the evidence, if you
find beyond a reasonable doubt that Hanif Thompson and
Kevin Roberts committed the crimes of carjacking and/or
murder, and also that the defendant conspired with Hanif
Thompson and Kevin Roberts to commit those crimes,
then you must find the defendant [sic] guilty of the crimes
of carjacking and/or murder. On the other hand, if you
have a reasonable doubt that Hanif Thompson and Kevin
Roberts committed the crimes of carjacking and/or
murder, that the defendant conspired with Hanif


                                                                A-4619-16T3
                            14
             Thompson and Kevin Roberts to commit either crimes, or
             both, then you must find the defendant not guilty.

   Defense counsel did not object to any portion of the instructions the judge

provided. The jury found defendant guilty of all charges in Indictment No.14-09-

2285. A separate trial on Indictment No. 14-09-2287 followed, and the jury returned

another guilty verdict.

   On June 26, 2017, Judge Ravin held defendant's sentencing hearing. Defense

counsel conceded no mitigating factors applied, and defendant showed no remorse

for his crimes, either personally or through his attorney. After finding no mitigating

factors, the judge found aggravating factors three, N.J.S.A. 2C:44-1(a)(3) (risk

that defendant will commit another offense) and nine, N.J.S.A. 2C:44-1(a)(9)

(need to deter defendant and others from violating the law). He gave significant

weight to aggravating factor three because defendant had been arrested seven times

as a juvenile, fourteen times as an adult, convicted of unlawful possession of an

assault firearm, and convicted of bank robbery. Additionally, the judge noted that

defendant was released from prison in October of 2012 and committed the subject

crimes just over one year later. The judge gave significant weight to aggravating

factor nine, emphasizing defendant's recent release from prison and his escalating

criminal behavior, from weapons offenses to robbery to murder. After mergers,

defendant received a life sentence for first-degree murder, lesser concurrent

                                                                              A-4619-16T3
                                        15
sentences for first-degree carjacking and second-degree unlawful possession of

a weapon, and a consecutive ten-year sentence on the certain persons conviction.

                                        II

   A. Jury Charge Challenge

   Relying on Gonzalez, 444 N.J. Super. 62, defendant contends for the first time

on appeal the judge erred by providing ambiguous and erroneous jury instructions.

Specifically, defendant alleges the judge used the phrase "carjacking and/or murder"

and therefore some jurors could have concluded defendant "was an accomplice or

co-conspirator in the carjacking but not the murder, while others may have found

that he was an accomplice or co-conspirator in the murder but not the carjacking."

   When a defendant fails to object to a jury charge at trial, we review for plain

error, and "disregard any alleged error 'unless it is of such a nature as to have been

clearly capable of producing an unjust result.'" State v. Funderburg, 225 N.J. 66, 79

(2016) (quoting R. 2:10-2). Plain error, in the context of a jury charge, is "[l]egal

impropriety in the charge prejudicially affecting the substantial rights of the

defendant and sufficiently grievous to justify notice by the reviewing court and to

convince the court that of itself the error possessed a clear capacity to bring about

an unjust result." State v. Camacho, 218 N.J. 533, 554 (2014) (alteration in original)

(quoting State v. Adams, 194 N.J. 186, 207 (2008)).


                                                                              A-4619-16T3
                                         16
    When reviewing any claim of error relating to a jury charge, "[t]he charge must

be read as a whole in determining whether there was any error[,]" State v. Torres,

183 N.J. 554, 564 (2005), and the effect of any error must be considered "in light 'of

the overall strength of the State's case.'" State v. Walker, 203 N.J. 73, 90 (2010)

(quoting State v. Chapland, 187 N.J. 275, 289 (2006)). However, a defendant's

attorney's failure to object to jury instructions not only "gives rise to a presumption

that he did not view [the charge] as prejudicial to his client's case[,]" State v.

McGraw, 129 N.J. 68, 80 (1992), but is also "considered a waiver to object to the

instruction on appeal." State v. Maloney, 216 N.J. 91, 104 (2013).

   In Gonzalez, defendant allegedly conspired with two co-defendants – Aponte

and Zayas – to rob a drug dealer. 444 N.J. Super. at 66-67. Aponte and defendant

pretended that they wanted to buy drugs from the dealer. Ibid.   During the

transaction, Zayas emerged from behind a dumpster, and robbed and shot the dealer.

There was no dispute that the defendant was present at the crime scene. Ibid. The

issue was whether the defendant shared the co-defendants' intent to commit the

crimes or whether his participation was the product of duress. The State's case was

essentially a credibility contest between Zayas, who claimed the crime was the

defendant's and Aponte's idea, and defendant, who claimed that Aponte coerced him

into participating.


                                                                               A-4619-16T3
                                         17
   The panel criticized the use of the phrase "and/or." Id. at 71. It found error in

the jury charge on conspiracy and accomplice liability because the charge referred

to "robbery 'and/or' aggravated assault" when referring to the substantive crimes the

co-defendants were alleged to have committed for which the defendant was to be

considered accountable. Id. at 73-75. The panel explained the critical flaw in the

charge as follows:

             [T]he nature of the indictment required that the jury decide
             whether defendant conspired in or was an accomplice in
             the commission of a robbery, or an aggravated assault, or
             both. By joining (or disjoining) those considerations with
             "and/or" the judge conveyed to the jury that it could find
             defendant guilty of either substantive offense — which is
             accurate — but left open the possibility that some jurors
             could have found defendant conspired in or was an
             accomplice in the robbery but not the assault, while other
             jurors could have found he conspired in or was an
             accomplice in the assault but not the robbery. In short,
             these instructions did not necessarily require that the jury
             unanimously conclude that defendant conspired to commit
             or was an accomplice in the same crime. Such a verdict
             cannot stand.

             The jury was also told that "to find the defendant guilty of
             committing the crimes of robbery and/or aggravated
             assault charges, the State must prove [among other things]
             that [the co-defendant] committed the crimes of robbery
             and/or aggravated assault." Assuming the "and/or" in this
             instruction was interpreted as being a disjunctive, it is
             entirely possible the jury could have convicted defendant
             of both robbery and aggravated assault even if it found [the
             co-defendant] committed only one of those offenses, i.e.,
             the jury was authorized, if it interpreted "and/or" in this

                                                                             A-4619-16T3
                                        18
             instance as "or," to find defendant guilty of robbery
             because it was satisfied the State proved that [the co-
             defendant] committed an aggravated assault.

             [Id. at 75-77 (citations omitted).]

   In denying certification, the Supreme Court expressly limited the panel's holding

"to the circumstances in which it was used in this case." Gonzalez, 226 N.J. at 209.

   While the jury charge here is similar to Gonzalez, the context of the cases are

different. Unlike Gonzalez, the State's case did not turn on the testimony of one co-

conspirator. Rather, here, the record contains considerable evidence of defendant

conspiring with his co-defendants.       Specifically, the surveillance footage and

defendant's own admissible statements of guilt placed him at the mall three days

before the murder and at the murder scene in the Suburban. Therefore, the State's

case against defendant is overwhelming. Walker, 203 N.J. at 90.

   Judge Ravin here repeatedly told the jury to separately consider the crimes of

murder and carjacking. Thereafter, the judge charged the jury on murder, carjacking

and conspiracy separately, without using the disjunctive. In Gonzalez, the judge

mistakenly combined the crimes of robbery and aggravated assault together when

the judge stated the "State does not allege that the defendant committed the crimes

of robbery and/or aggravated assault personally, but legally accountable for that

crime even though it was committed by another." 444 N.J. Super. at 73 (emphasis


                                                                             A-4619-16T3
                                         19
added). Thus, we find Gonzalez is distinguishable, and viewing the jury charge as

a whole, the charge did not rise to the level of plain error. R. 2:10-2.

   B. Denial of Franks Hearing

   We next turn to whether the judge abused his discretion when denying defendant

a Franks hearing.

   Defendant argues Detective Mathis' affidavit in support of an application to

install a GPS tracking devise on the Suburban incorrectly asserted that the license

plate number of the Suburban was obtained from the mall's surveillance footage.

Defendant further argues that, without the license plate number, the affidavit lacked

probable cause. Defendant contests that police obtaining the information from other

sources is immaterial because that source was not identified in the affidavit.

   When reviewing a trial court's denial of a motion to suppress, we will "uphold

the factual findings underlying the trial court's decision so long as those findings are

'supported by sufficient credible evidence in the record.'" State v. Elders, 192 N.J.
224, 243 (2007) (citation omitted). We will only disturb the trial court's decision "if

[it is] so clearly mistaken 'that the interests of justice demand intervention and

correction.'" Ibid. (quoting State v. Johnson, 42 N.J. 146, 161 (1964)). We must

focus on "whether the motion to suppress was properly decided based on the




                                                                                 A-4619-16T3
                                         20
evidence presented at that time." State v. Gibson, 318 N.J. Super. 1, 9 (App. Div.

1999).

    Where, as here, a defendant challenges the veracity of a search warrant affidavit,

a Franks hearing is required only "where the defendant makes a substantial

preliminary showing that a false statement knowingly and intentionally, or with

reckless disregard for the truth, was included by the affiant in the warrant affidavit,

and if the allegedly false statement is necessary to the finding of probable cause . . . ."

Franks, 438 U.S. at 155-56. The defendant "must allege [a] 'deliberate falsehood or

reckless disregard for the truth,' pointing out with specificity the portions of the

warrant that are claimed to be untrue." State v. Howery, 80 N.J. 563, 567 (1979)

(quoting Franks, 438 U.S. at 171).

    To obtain a Franks hearing, a defendant's allegations should be supported by

affidavits or other reliable statements; "[a]llegations of negligence or innocent

mistake are insufficient." State v. Broom-Smith, 406 N.J. Super. 228, 241 (App.

Div. 2009) (quoting Franks, 438 U.S. at 171). The allegations "must be proved by

a preponderance of the evidence." Howery, 80 N.J. at 568. A defendant must also

demonstrate that absent the alleged false statements, the search warrant lacks

sufficient facts to establish probable cause. Ibid. If a search warrant affidavit

contains sufficient facts establishing probable cause even when the alleged false


                                                                                  A-4619-16T3
                                           21
statements are excised, a Franks hearing is not required. Franks, 438 U.S. at 171-

72.

      Here, Judge Ravin correctly denied defendant's request for a Franks hearing.

Defendant failed to provide an affidavit or any other reliable statements constituting

a substantial showing that Detective Mathis' affidavit contained deliberate

falsehoods or statements made in reckless disregard for the truth. Defendant initially

challenged the CDW, arguing there was no probable cause to issue the CDW for

phone numbers for defendants and co-defendants because the license plate number

of the Suburban was not visible in the surveillance footage from the mall. On appeal,

defendant does not challenge the CDW but rather the warrant that permitted the

police to place a GPS tracker on the Suburban.

      "The limitations imposed by Franks are not insignificant." Howery, 80 N.J. at

567. A defendant's burden is substantial because "a Franks hearing is not directed

at picking apart minor technical problems with a warrant application[,]" but rather,

"it is aimed at warrants obtained through intentional wrongdoing by law enforcement

agents[.]" Broom-Smith, 406 N.J. Super. at 240. Defendant's failure to present any

evidence other than an undisputed fact – that the license plate number did not come

from the surveillance video – resulted in a record devoid of evidence satisfying his

burden for a Franks hearing. See id. at 240-41.


                                                                              A-4619-16T3
                                         22
   Defendant also contends the affidavit did not establish probable cause because

absent the fact of the license plate number, there "was no legitimate basis by which

to connect the Suburban to its registered owner or to the address where it was

parked."

   We agree with Judge Ravin's finding of probable cause and that the license plate

number could have been discovered from other sources. The record supports those

determinations. The judge additionally relied on defendant's mother owning the

Suburban and the police corroborating the license plate number when it located the

vehicle at Hallman's address, which gave additional support that tracking the vehicle

would provide evidence of the murder.

   C. N.J.R.E. 404(b) Evidence

   Defendant further argues, for the first time on appeal, that Judge Ravin erred by

admitting evidence suggesting he may have attempted to steal a vehicle on a prior

occasion.

   We give "great deference" to a trial court's determination on the admissibility of

"other bad conduct" evidence. State v. Goodman, 415 N.J. Super. 210, 228 (App.

Div. 2010) (citing State v. Foglia, 415 N.J. Super. 106, 122 (App. Div. 2010)). This

court applies an abuse of discretion standard; therefore, there must be a "clear error




                                                                              A-4619-16T3
                                         23
of judgment" to overturn the trial court's determination. State v. Castagna, 400 N.J.

Super. 164, 182-83 (App. Div. 2008).

   N.J.R.E. 404(b) provides that evidence of other crimes or bad acts is generally

not admissible, unless used for "proof of motive, opportunity, intent, preparation,

plan, knowledge, identity or absence of mistake or accident when such matters are

relevant to a material issue in dispute."

   The concern in admitting evidence of other crimes or bad acts is "the jury may

convict the defendant because he is a bad person in general." Cofield, 127 N.J. at

336 (internal quotation marks omitted). However, "other crimes evidence may be

admissible if offered for any non-propensity purpose, including the need to provide

necessary background information about the relationships among the players"

involved. State v. Rose, 206 N.J. 141, 180-81 (2011) (emphasis, internal quotation

marks, and citations omitted). The evidence is not required to prove or disprove a

fact at issue but need only support a desired inference. State v. Swint, 328 N.J.

Super. 236, 252-53 (App. Div. 2000).

   In Cofield, our Supreme Court set forth a four-pronged test to govern the

admission of such evidence:

             1. The evidence of the other crime must be admissible as
             relevant to a material issue;



                                                                             A-4619-16T3
                                            24
             2. It must be similar in kind and reasonably close in time
             to the offense charged;

             3. The evidence of the other crime must be clear and
             convincing; and

             4. The probative value of the evidence must not be
             outweighed by its apparent prejudice.

             [Cofield, 127 N.J. at 338; see also State v. Carlucci, 217
             N.J. 129, 140-41 (2014) (reaffirming the Cofield test).]

   Generally, all four Cofield factors must support the admission of the evidence in

question. State v. P.S., 202 N.J. 232, 255 (2010). However, our Supreme Court has

clarified the second Cofield prong "need not receive universal application in

[N.J.R.E.] 404(b) disputes." State v. Williams, 190 N.J. 114, 131 (2007).

   The Cofield analysis presumes that other-crimes evidence is to be excluded,

rather than admitted, as the burden falls on the moving party seeking to admit such

evidence. State v. Reddish, 181 N.J. 553, 608-09 (2005). The risk of prejudice from

such evidence only has to "outweigh" its probative value in order to compel its

exclusion; i.e., the risk does not have to "substantially outweigh" the probative value,

as is required under the general standard of N.J.R.E. 403 for excluding relevant

evidence. Id. at 608. "An important factor in weighing the probative value of other-

crime evidence is whether other, less inflammatory evidence can prove the same fact

in issue." State v. Oliver, 133 N.J. 141, 151 (1993). If less inflammatory evidence


                                                                               A-4619-16T3
                                         25
is as "equally probative" as the other-crimes evidence proffered, while being "less

prejudicial," that makes the other-crime evidence inadmissible. Castagna, 400 N.J.

Super. at 181.

   We "generally admit a wider range of evidence when the motive or intent of the

accused is material." State v. Covell, 157 N.J. 554, 565 (2010). "That includes

evidentiary circumstances that 'tend to shed light' on a defendant's motive and intent

or which 'tend fairly to explain his actions,' even though they may have occurred

before the commission of the offense." Ibid. (quoting State v. Rogers, 19 N.J. 218,

228 (1955)). Accordingly, we "require a very strong showing of prejudice to justify

exclusion" of evidence of motive or intent. Covell, 157 N.J. at 570.

   Here, Judge Ravin determined the State could admit evidence that defendant and

Thompson drove around the mall three days prior to the murder with a plan and

motive to steal a specific type of vehicle.       Before he deemed this evidence

admissible, the judge carefully considered the fourth Cofield prong, and determined

the probative value of this act was strong and not outweighed by prejudice to

defendant.

   Further, the record shows there was no less inflammatory evidence available to

the State to inform the jury about defendant's plan to steal a vehicle. Accordingly,

we see no reason to disturb the judge's decision to admit this evidence. Additionally,


                                                                              A-4619-16T3
                                         26
even without this evidence, there is overwhelming proof of defendant's guilt, given

the surveillance footage on the day of the murder and defendant's voluntary

admissions of the crime itself.

   If 404(b) evidence is found to be admissible, "the court must instruct the jury on

the limited use of the evidence." Cofield, 127 N.J. at 340-41 (internal citation

omitted). "[T]he court's instruction 'should be formulated carefully to explain

precisely the permitted and prohibited purposes of the evidence, with sufficient

reference to the factual context of the case to enable the jury to comprehend and

appreciate the fine distinction to which it is required to adhere.'" Id. at 341 (quoting

Stevens, 115 N.J. at 304).

   Here, Judge Ravin provided an appropriate limiting instruction, both after

Sergeant Poyner testified and again during the final charge. Moreover, defense

counsel drafted the charge and did not object to it. Thus, it is likely "the jury

faithfully followed [the] instruction[s]" it received. State v. Miller, 205 N.J. 109,

126 (2011).

   D. Excessive Sentence Claim

   Lastly, defendant argues he received an excessive sentence, when his culpability

is compared with that of his co-defendants.




                                                                               A-4619-16T3
                                         27
      We review sentencing determinations with a deferential standard, see State v.

Fuentes, 217 N.J. 57, 70 (2014), and will disturb a trial court's sentence only in

instances where the sentencing guidelines were not followed, the aggravating and

mitigating factors found by the trial judge were unsupported by the evidence, or the

judge's application of the sentencing guidelines rendered the sentence clearly

unreasonable, State v. Roth, 95 N.J. 334, 364-65 (1984). Under that deferential

standard, only when the facts and law show "such a clear error of judgment that it

shocks the judicial conscience" should we modify a sentence on appeal. Id. at 363-

64.

      Our Supreme Court has "consistently stressed uniformity as one of the major

sentencing goals in the administration of criminal justice." State v. Roach, 146 N.J.

208, 231 (1996). Unwarranted "[d]isparity [with the sentence of a co-defendant]

may invalidate an otherwise sound and lawful sentence." Id. at 232 (citing, e.g.,

State v. Hubbard, 176 N.J. Super. 174, 175 (Resent. Panel 1980)). However, "'[a]

sentence of one defendant not otherwise excessive is not erroneous merely because

a co-defendant's sentence is lighter.'" Ibid. (quoting State v. Hicks, 54 N.J. 390, 391

(1969)). "The trial court must determine whether the co-defendant is identical or

substantially similar to the defendant regarding all relevant sentencing criteria." Id.

at 233.


                                                                               A-4619-16T3
                                         28
   Defendant relies on Roach, 146 N.J. at 216, where the Court considered disparate

sentences imposed by different judges on co-defendants convicted of identical

crimes. Roach was sentenced to two consecutive life terms with sixty years' parole

ineligibility, while his co-defendant was sentenced to two consecutive life terms with

thirty years' parole ineligibility. Ibid. The Court determined that although "there

was nothing intrinsically wrong with [the defendant's] sentence," State v. Roach,

167 N.J. 565, 567 (2001), there was no "acceptable justification of [the] defendant's

sentence in light of the sentence imposed on his co-defendant," Roach, 146 N.J. at

233.

   Defendant's reliance on Roach is misplaced. Defendant and his co-defendants

were not convicted of identical offenses with the same degrees of culpability.

Roberts pled guilty to first-degree carjacking, pursuant to a plea agreement. Judge

Ravin sentenced him to a twenty-year prison term, with an eighty-five percent

period of parole ineligibility pursuant to NERA. The judge found mitigating

factor twelve because Roberts agreed to testify against his co-defendants. Ford also

pled guilty to second-degree carjacking, pursuant to a plea agreement. Judge Ravin

sentenced him to a twenty-year prison term, with an eighty-five percent period of

parole ineligibility pursuant to NERA. Thompson, the person who shot Dustin,

pled guilty to first-degree felony murder and second-degree unlawful possession


                                                                              A-4619-16T3
                                        29
of a weapon, also pursuant to a plea agreement. Judge Ravin sentenced him to a

thirty-year prison term, with thirty years of parole ineligibility, in accordance

with his plea agreement.

   Defendant exercised his right to proceed to trial and the jury found him guilty of

all charges under both indictments. Judge Ravin found aggravating factors three and

six applied.     The judge emphasized defendant's repeated criminal behavior.

Although defendant's sentence differs from his co-defendant's, defendant's disparate

sentencing argument is fundamentally flawed under Roach.

   Judge Ravin addressed the possibility of disparate sentencing at defendant's

sentencing, anticipating that the issue might arise in a case with four co-defendants.

He explained,

               A defendant's sentence does not need to be identical to
               the sentences of his co-defendants. It is said that it just
               cannot be a deviation from what is normal or expected.
               In deciding whether a [c]ourt should sentence co-
               defendants similarly, the [c]ourt must determine
               whether the co-defendants are identical or
               substantial[ly] similar to the defendant regarding all
               relevant sentencing criteria.

               A [c]ourt cannot consider the fact that a defendant
               decided to go to trial, while his co-defendants accepted
               a plea agreement when making a sentencing
               determination for that defendant. But while due
               process would undoubtedly be denied if further
               punishment were inflicted on a defendant for choosing
               to exercise his right to trial, it would be grossly unfair

                                                                              A-4619-16T3
                                          30
             to the co-defendants if all had to be sentenced without
             regard to their candid acknowledgment of guilt.

   We discern no sentencing error. As noted, defense counsel conceded no

mitigating factors applied, and defendant showed no remorse for his crimes.

Defendant's sentence was within the sentencing guidelines and does not shock the

judicial conscience as unfair.

   E. Defendant's Pro Se Supplemental Brief

    In his pro se supplemental brief, defendant argues that Judge Ravin "should

have recused himself from presiding over proceedings," in order to insure "fair

and unbiased treatment and to avoid the appearance of impropriety."          The

asserted basis for the recusal motion was that Judge Ravin was the judge who

issued the search warrants during the investigative stage of the case.

    Motions for recusal "are entrusted to the sound discretion of the judge and

are subject to review for abuse of discretion." State v. McCabe, 201 N.J. 34, 45

(2010). "[T]he mere appearance of bias may require disqualification. However,

before the court may be disqualified on the ground of an appearance of bias, the

belief that the proceedings were unfair must be objectively reasonable." State v.

Marshall, 148 N.J. 89, 279, (1997) (citation omitted); see R. 1.12-1(g); Code of

Judicial Conduct, Canons 2, 3.17, Pressler & Verniero, Current N.J. Court

Rules, App. to Pt. I (2020). "The proper standard to assess defendant's request

                                                                         A-4619-16T3
                                      31
for recusal is set forth in DeNike v. Cupo, 196 N.J. 502, 517 (2008): 'Would a

reasonable, fully informed person have doubts about the judge's impartiality?'"

State v. Dalal, 221 N.J. 601, 606 (2015).

    Defendant's recusal argument lacks merit. Even "[a]n adverse ruling in prior

proceedings does not warrant disqualification." Marshall, 148 N.J. at 276; see

Strahan v. Strahan, 402 N.J. Super. 298, 318 (App. Div. 2008) ("Bias cannot be

inferred from adverse rulings against a party.").

   To the extent not already addressed in this opinion, the remaining arguments

raised in defendant's supplemental pro se brief lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).

    Affirmed.




                                                                        A-4619-16T3
                                        32